Case 4:20-cv-00344-GKF-FHM Document 5 Filed in USDC ND/OK on 07/17/20 Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF OKLAHOMA

  1) SHELLEY JACKSON, an individual,

                Plaintiff,

  v.                                                               4:20-cv-00344-GKF-FHM
                                                          Case No. ___________

  1) ELYNX TECHNOLOGIES, LLC, an
     Oklahoma limited liability company,
  2) SAMANTHA MCPHETER, an
     individual,

                Defendants.


                                          COMPLAINT

         Plaintiff Shelley Jackson, an individual (“Shelley”), by and through her counsel of record,

  and for her Complaint against Defendant eLynx Technologies, LLC, an Oklahoma limited liability

  company (“eLynx”), and Defendant Samantha McPheter, an individual (“Samantha”) (together,

  the “Defendants”), brings this Complaint under the Employee Retirement Income Security Act of

  1974 (“ERISA”), 29 U.S.C. §§ 1001, et seq., and in support of her Complaint, states and alleges

  as follows:


                                            I. PARTIES

         1.     Plaintiff Shelley Jackson, an individual, is a resident of Charlotte, North Carolina.

         2.     Defendant eLynx Technologies, LLC is an Oklahoma limited liability company

  with its principal place of business located at 2431 East 61st Street, Suite 700, Tulsa, Oklahoma

  74105. The members of eLynx are citizens of the State of Oklahoma.

         3.     eLynx provides an employee benefit plan as defined by 29 U.S.C. § 1003 and,

  therefore, is governed by ERISA, 29 U.S.C. §§ 1001, et seq.
Case 4:20-cv-00344-GKF-FHM Document 5 Filed in USDC ND/OK on 07/17/20 Page 2 of 9




         4.      Defendant Samantha McPheter, an individual, is a resident of Tulsa County,

  Oklahoma and is the current CEO of eLynx.

                                  II. JURISDICTION AND VENUE

         Plaintiff realleges and restates Paragraph one (1) through four (4) above as if set forth fully

  herein and further alleges and states as follows:

         5.      This Court has jurisdiction of the claims of this action pursuant to 28 U.S.C.

  §§ 1331 and 1367.

         6.      Venue is proper in this judicial district.

                                  III. FACTUAL ALLEGATIONS

         Plaintiff realleges and restates Paragraph one (1) through six (6) above as if set forth fully

  herein and further alleges and states as follows:

         7.      Shelley is the widow of Stephen E. Jackson (“Stephen”). Shelley and Stephen were

  married for fifty (50) years.

         8.      Stephen took his own life on January 27, 2020 as a resident of Tulsa County,

  Oklahoma. Stephen’s probate estate is currently pending in case number PB-2020-165 before the

  Tulsa County District Court. A related trust action is also pending in case number PT-2020-27

  before the Tulsa County District Court.

         9.      At the time of his death, Stephen and Shelley were engaged in a divorce action

  S. JACKSON v. S. JACKSON, FD-2018-2939 filed 12/18/2018, which was not resolved prior to

  January 27, 2020 when Stephen took his own life. Shelley is Stephen’s surviving spouse.

         10.     Shelley was forced to file for divorce as a result of Stephen’s increasingly erratic

  and destructive behavior which was in whole or in part due to mental illness as well as chemical

  addiction.




                                                      2
Case 4:20-cv-00344-GKF-FHM Document 5 Filed in USDC ND/OK on 07/17/20 Page 3 of 9




         11.     Until December of 2019, shortly before his death Stephen was the CEO of eLynx.

  eLynx provides an employee benefit plan as defined by 29 U.S.C. § 1003 and, therefore, is

  governed by ERISA. Stephen was a participant of that employee benefit plan (the “401K Plan”).

         12.     Upon information and belief, on or about April 15, 2019, Stephen attempted to alter

  the beneficiary designation of the 401K Plan, unilaterally removing Shelley and likely designating

  the Stephen E. Jackson Foundation as the new beneficiary.

         13.     Under 29 U.S. § 1055(a), every employee benefit plan under ERISA “shall provide

  that . . . in the case of a vested participant who dies before the annuity starting date and who has a

  surviving spouse, a qualified preretirement survivor annuity shall be provided to the surviving

  spouse of such participant.”

         14.     While a participant under an employee benefit plan may change the beneficiary

  designation under a plan, the beneficiary designation “may not be changed without spousal

  consent . . . .” 29 U.S. § 1055(c)(2)(A)(i). (emphasis added). eLynx and its executive officers

  know or should know of this provision of federal law.

         15.     Shelley did not provide any consent whatsoever to any alteration of the beneficiary

  on or about April 15, 2019. Therefore, Stephen’s purported beneficiary change was invalid and of

  no effect as a matter of federal law.

         16.     Since Stephen’s passing, Shelley has attempted to obtain plan documents and

  information from eLynx in order to obtain survivor benefits owed to her under the 401K Plan as

  Stephen’s surviving spouse. Specifically, Shelley, through counsel, has made request in writing

  to eLynx’s attorney for 401K Plan information on two separate occasions. The first written request

  to eLynx’s attorney was dated May 19, 2020 and requested Plan information including documents




                                                    3
Case 4:20-cv-00344-GKF-FHM Document 5 Filed in USDC ND/OK on 07/17/20 Page 4 of 9




  necessary to obtain survivor benefits. eLynx’s attorney wrote back to refuse the request to provide

  any information.

         17.       The second written request was sent to eLynx’s counsel on June 24, 2020. [Exhibit

  1, Nowlin to eLynx Counsel 6/24/20].

         18.       In response to the second written request for 401k Plan information, eLynx’s

  counsel wrote back on June 24, 2020, “After the aberrational behavior and destructive conduct of

  your client from the outset, don’t ever ask us to do anything to ‘build confidence’. That’s truly

  ridiculous. your request is rejected.” [Exhibit 2, 6/24/20 E-Mail to Nowlin from eLynx Counsel].

         19.       Shelley is nearly seventy-five years old. Shelley has survived her husband of fifty

  years. Shelley is not “aberrational” and is entitled as a matter of equity and federal law to

  information necessary to claim benefits to which she is entitled under federal law. In any event,

  eLynx’s response is not a valid basis to refuse Shelley’s request for 401K plan information.

         20.       On information and belief, Samantha McPheter as CEO of eLynx is responsible for

  the conduct of eLynx’s legal counsel in refusing to provide 401k Plan documents to Shelley.

         21.       eLynx’s refusal to provide 401K Plan documents and information to Shelley is in

  breach of its fiduciary duties.

         22.       Further, eLynx’s refusal to provide 401K Plan information to Shelley is actively

  preventing Shelley from obtaining accrued and absolutely owing survivor benefits to Shelley under

  the 401K Plan.

         23.       eLynx also breached its fiduciary duties by allowing the purported beneficiary

  designation change on or about April 15, 2019, contrary to the terms of the plan and ERISA.

         24.       Shortly before Stephen’s death, Defendant Samantha McPheter, an employee of

  eLynx and close family friend for decades, coerced Stephen to step down as CEO. Samantha used




                                                    4
Case 4:20-cv-00344-GKF-FHM Document 5 Filed in USDC ND/OK on 07/17/20 Page 5 of 9




  her influence over Stephen to convince him to resign and permit Samantha to assume the position

  of CEO herself. Coincidentally, Samantha is also a Co-Trustee of the Stephen E. Jackson

  Foundation, which is understood to be the entity which eLynx prefers to receive all 401k benefits.

         25.     As CEO of eLynx, Samantha owes a fiduciary duty under ERISA to act solely in

  the best interests of plan participants including their survivors such as Shelley.

         26.     In the same manner that eLynx has breached its fiduciary duties under ERISA,

  Samantha has also breached her fiduciary duties under ERISA as CEO.

         27.     Further, a present conflict of interest exists between Samantha’s fiduciary duties as

  CEO of eLynx and her role as Co-Trustee of the Stephen E. Jackson Foundation. Specifically,

  Samantha’s fiduciary duty to act solely in the best interests of plan participants is in direct conflict

  with her position as Co-Trustee of the Foundation, the likely purported beneficiary of the 401K

  Plan. Notably, Samantha has not disclosed to the Tulsa County Court nor taken any action to

  request Court instructions regarding her conflict of interest.

         28.     Furthermore, Samantha in her personal capacity is also engaged in a separate

  conflict of interest, in which she utilizes eLynx resources to preserve and promote her husband

  and brother’s attempts to purchase Capital Waste Solutions, an asset in which Shelley holds a

  financial interest as surviving spouse. This conflict is subject to separate litigation in Oklahoma

  state court, but is relevant as it provides further improper motive for Samantha to deny Shelley

  information and plan benefits to which she is entitled under federal law

         29.     The 401k Plan sponsored by eLynx subject of this Complaint is believed to contain

  over $500,000 in cash and securities.




                                                     5
Case 4:20-cv-00344-GKF-FHM Document 5 Filed in USDC ND/OK on 07/17/20 Page 6 of 9




                                     IV.     CAUSES OF ACTION

                                            COUNT 1
                                  BREACH OF FIDUCIARY DUTY
                                     eLynx Technologies, LLC

          Plaintiff realleges and restates Paragraph one (1) through twenty-nine (29) above as if set

  forth fully herein and further alleges and states as follows:

          30.     eLynx owes certain fiduciary duties under ERISA to provide plan documents and

  information to Shelley upon request and to stop the plan from continuing any act or practice that

  violates the terms of the plan or ERISA.

          31.     eLynx has breached its fiduciary duties by failing and refusing to provide plan

  documents and information to Shelley upon request. eLynx has also breached its fiduciary duties

  by allowing the purported beneficiary designation change, contrary to the terms of the plan and

  ERISA. Finally, eLynx has breached its fiduciary duties by ultimately preventing Shelley from

  obtaining survivor benefits owed to Shelly under the 401K Plan.

          32.     As a direct result of eLynx’s breach of fiduciary duties, Shelley has suffered

  damages in an amount to be determined at trial.

                                          COUNT 2
                                  BREACH OF FIDUCIARY DUTY
                                      Samantha McPheter

          Plaintiff realleges and restates Paragraph one (1) through thirty-two (32) above as if set

  forth fully herein and further alleges and states as follows:

          33.     As CEO of eLynx, Samantha owes certain fiduciary duties under ERISA to act

  solely in the best interests of plan participants.

          34.     Samantha has breached her fiduciary duties by and through eLynx’s failure to

  provide plan documents and information to Shelley upon request. Samantha has also breached her

  fiduciary duties by allowing the purported beneficiary designation, contrary to the terms of the


                                                       6
Case 4:20-cv-00344-GKF-FHM Document 5 Filed in USDC ND/OK on 07/17/20 Page 7 of 9




  plan and ERISA. Further, Samantha has breached her fiduciary duties by ultimately preventing

  Shelley from obtaining survivor benefits owed to Shelly under the 401K Plan. Finally, Samantha

  has breached her fiduciary duties by knowingly engaging in a conflict of interest, by not acting

  solely in the best interest of plan participants, and by actively leveraging inheritance issues against

  Shelley to attempt to force her into actions not in the best interest of the Plan’s participant

  survivors, such as selling or forgoing her interest in Capital Waste Solutions, LLC or other estate

  or trust benefits.

          35.     Samantha has breached her fiduciary duties, not because she is acting in the interest

  of eLynx which has an obligation to provide this information under ERISA, but because she is

  acting for her personal interest.

          36.     As a direct result of Samantha’s breach of fiduciary duties, Shelley has suffered

  damages in an amount to be determined at trial.

                                           COUNT 3
                                DECLARATORY JUDGMENT
                        eLynx Technologies, LLC and Samantha McPheter

          Plaintiff realleges and restates Paragraph one (1) through thirty-six (36) above as if set forth

  fully herein and further alleges and states as follows:

          37.     There exists an actual case or controversy as between Shelley and Defendants

  regarding Defendants’ refusal to provide Shelley with plan documents and information and

  benefits in compliance with ERISA.

          38.     Pursuant to 28 U.S.C. §§ 2201, et. seq., Shelley seeks a declaratory judgment

  ordering Defendants to provide Shelley with plan documents and information regarding the 401k

  Plan. Additionally, Shelley requests that the Court determine that any purported beneficiary

  designation change was in violation of the 401K Plan and ERISA, and is therefore invalid and of




                                                     7
Case 4:20-cv-00344-GKF-FHM Document 5 Filed in USDC ND/OK on 07/17/20 Page 8 of 9




  no effect. Finally, Shelley requests that the Court determine that Shelley is owed survivor benefits

  under the 401K Plan and ERISA.

                                    V.      PRAYER FOR RELIEF

            WHEREFORE, Plaintiff Shelley Jackson prays for the following relief against Defendants

  eLynx Technologies, LLC, an Oklahoma limited liability company, and Samantha McPheter, an

  individual:

            a.     Actual damages in favor of Shelley and against Defendants, for all claims of relief

  asserted herein, in an amount to be proven at trial;

            b.     An award of the costs of this action, including reasonable attorneys’ fees as allowed

  by law;

            c.     A declaration ordering Defendants to provide Shelley with plan documents and

  information regarding Stephen Jackson’s 401K Plan through eLynx;

            d.     A declaration determining that the any purported beneficiary designation change

  without her consent was in violation of the 401K Plan and ERISA;

            e.     A declaration determining that Shelley is owed survivor benefits under the 401K

  Plan and ERISA; and

            f.     Any such other relief as the Court deems just and proper.




                                                     8
Case 4:20-cv-00344-GKF-FHM Document 5 Filed in USDC ND/OK on 07/17/20 Page 9 of 9




                                                               Respectfully submitted,


                                                               s/Amanda M. Lowe
                                                               Bryan J. Nowlin, OBA #21310
                                                               Amanda M. Lowe, OBA #33556
                                                               320 South Boston Avenue, Suite 200
                                                               HALL, ESTILL, HARDWICK, GABLE,
                                                               GOLDEN & NELSON, P.C.
                                                               Tulsa, Oklahoma 74103-3706
                                                               Telephone: (918) 594-0400
                                                               Facsimile: (918) 594-0505
                                                               Email: bnowlin@hallestill.com
                                                                       alowe@hallestill.com

                                                               McLaine DeWitt Herndon, OBA #20674
                                                               MCLAINE DEWITT HERNDON, PLLC
                                                               1756 S. Utica Ave.
                                                               Tulsa, OK 74104
                                                               Telephone (918) 527-6709

                                                               J. Schaad Titus, OBA #9034
                                                               TITUS HILLIS REYNOLDS LOVE
                                                               15 East 5th Street, Suite 3700
                                                               Tulsa, OK 74103

                                                               ATTORNEYS FOR PLAINTIFF,
                                                               SHELLEY JACKSON
  C:\Users\swoods\Documents\ERISA Complaint - Jackson v.
  eLynx.docx




                                                           9
